Title: Agreement between John M. Perry and Central College, 23 June 1817
From: Perry, John M.,Garrett, Alexander,Central College,Jefferson, Thomas,Wertenbaker, William
To: 


          
             
              
          
          Articles of Agreement made and concluded this twenty third day of June one thousand eight hundred and seventeen between Alexander Garrett as Proctor of the Central College in Albemarle on the one part and John M. Perry on the other part, Witness, First, that a Pavilion or Schoolhouse being to be built for the said College on one of the lots of land purchased for the sd College of the said John M Perry, the body of which pavilion is to be built of brick and to contain one room below and two above stairs with cellars & offices below the said John undertakes and hereby covenants to and with the said Proctor and his successors in office, to do all the Carpenter’s and House joiner’s work of the said pavilion as shall be prescribed to him, that he will provide all the meterials of wood and iron mongery  which shall  be required, that the meterials shall be of sound and durable quality, the Carpenters work shall be done solidly, neatly, and well fitted, and the house joinery in the best manner, and strictly according to such forms and orders of Architecture as the said Proctor or his successors shall prescribe; that all the work necessary to be put up or in, as the brick layer proceeds, shall allways be ready by the time the brick layer is ready for it, and all the residue to be done by him shall be compleated and put up within five months after the brick layer shall have so far done the walls as that they shall be capable of recieveing it; and the said John M Perry doth further agree and covenant, that if any part of the Carpenters work or house joinery shall not be done in the most perfect good manner, or not strictly according to the forms and orders of Architecture which shall be prescribed to him as aforesaid, the said Proctor or his successors shall have a right to have the same altered or taken down and rebuilt according to the forms prescribed, by any person he shall employ at the expence of the said John, and the parties to these presents further agree, that if any part of the work shall be objected to as insufficient or inconformable to what is herein before stipulated that its sufficiency or non conformity shall be finally decided on by three competent persons one chosen by each party and in case of disagreement the the two cho persons chosen are hereby empower’d to choose a third equally competent And the said John doth further agree that if the work shall not be done at the respective times stipulated that the said Proctor or his successors shall be free to have it done by such person as he shall employ at the expence of the said John, and be entitled to damages for all wrongful delay to be paid by the said John—
          And the said Alexander, covenants in the name of the said College and on its behalf, that for all meterials furnished by the said John, the reasonable price they shall have cost him, or which they shall be worth if furnished by himself, shall be paid him, and for all Carpenter’s work or house-joinery done, he shall be paid the prices which were paid by James Madison late President of the United States to James Dinsmore for similar work done at Montpelier, which payments shall be made to him as follows towit Five hundred dollars in hand, five hundred dollars more, when the roof shall be raised, and the ballance when it shall be compleated, In Witness whereof the parties hereto subscribe their names the day & year first within written
          
            
              In presence of, Wm Wertenbaker
              }
              Approved Th: Jefferson
              Alex Garrett Proctor to Central College seal
            
            
              
              
              
              John M. Perry seal
            
          
          
        